Citation Nr: 0309271	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a right foot 
deformity characterized as a collapsed arch.

3.  Entitlement to service connection for arthritis of the 
wrists.

4.  Entitlement to service connection for prostate 
disability, disability manifested by tiredness, dry skin, and 
gray hair, all claimed as a result of radiation exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1949 to 1952.  He 
participated in Operation Greenhouse in the Marshall Islands 
during May and June 1951 and Operation Buster Jungle in the 
Nevada Proving Grounds during October and November 1951 
during which time he was reportedly exposed to a total of 
5,742 MREMs (total whole body dose) [per Defense Nuclear 
Agency records].

This appeal is from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The veteran lives part of each year in Ohio and 
that VARO has also dealt with his claim on occasion.

During the course of the current appeal, the veteran raised 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  Although the veteran 
mentioned this issue among others in a Substantive Appeal, a 
VA Form 9, dated in January 1998, at that time, the PTSD 
claim had not been fully addressed by the RO to include a 
Statement of the Case, etc.  This claim was denied by the RO 
in January 2000, and the veteran has not since pursued that 
on appeal.   

The veteran provided sworn testimony at a hearing before a 
Hearing Officer at the RO in January 1999; and again in a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2002.  Transcripts of both hearings are in 
the file.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them.  

The record reflects that the veteran has not been fully 
informed of the revisions of the law and regulations which 
have taken place as a result of VCAA nor has he been informed 
as how this may impact upon his pending appellate claim.  For 
this reason alone the case would have to be remanded by the 
Board.  However, as will be addressed below, there is other 
development which concurrently needs to take place in the 
pending appellate issues.



REMAND

The veteran injured an ankle in service and underwent surgery 
thereon.  Service medical records are limited but reflect 
that he had a spinal puncture for his ankle surgery.  An 
attempt to obtain service records was received with a 
response that they may have been lost in the St. Louis fire.

Service connection has since been granted for scar residuals 
relating to the veteran's inservice ankle surgery 
(noncompensably disabling).  In 1957, the veteran filed a 
claim for service connection for a back disorder which he 
then alleged had been exacerbated and aggravated by the 
spinal tap which took place at the time of his ankle surgery.  
The rating action by the RO in 1957 denied the claim on the 
basis that the veteran's only back disability (at L-5) was of 
a congenital nature and was not subject to service 
connection.  He has recently endeavored to reopen that claim.  
Whether there was any inservice superimposed back disability 
serving to aggravate any developmental spinal condition has 
not been addressed.

The veteran has claimed that he has a foot problem.  Clinical 
reports from the late 1990's reflect that he has evidence of 
a chip fracture.  It is unclear whether he is claiming to 
have experienced a chip fracture in service but has also not 
been informed that he is free to provide collateral evidence 
in that regard in the event that service records are 
unavailable.

The veteran is also claiming that he has disabilities which 
are the result of exposure to radiation, and he notes that he 
was exposed to more than the required radiation for the legal 
presumptions in that regard.  On at least one occasion, the 
RO asked if the veteran's current prostate disability is one 
which is subject to special regulations with regard to 
radiation exposure.  However, there appears to be no response 
to that inquiry of record.  

An attempt was made to acquire records from one physician who 
had earlier treated the veteran, but that physician's son, 
[also a physician who has seen the veteran for his orthopedic 
problems since 1979], indicates that the father's records are 
not available.  However, he has also indicated that his 
father was in practice from 1952 to 1962, which concurs with 
the time that the veteran said he was seen by him, soon after 
service.  A letter is of record from the veteran's wife soon 
after service; otherwise, there is no collateral 
documentation of the claimed disabilities at that time.

Otherwise, the only private treatment records other than for 
recent evaluations are from 1957 and sparse VA and private 
reports from care in the mid-1980's to date.  It is thus 
unclear whether the veteran understands that he needs to 
provide clinical documentation with regard to his claimed 
conditions since service, nor has he been encouraged to do 
so.

The most recent clinical records with regard to some of the 
issues at hand are from 1999.  The veteran has not undergone 
a VA examination since 1957.  However, it is noted that at 
the time of the 1957 VA examination, he was reported to have 
testicular atrophy.  Recent clinical records show that he is 
being seen for impotence but the clinical nature and etiology 
of prostate disability remains unclear.

Based on the evidence of record, and in order to afford the 
veteran the benefit of all due process, the case must be 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Specifically, the 
veteran should be asked if there are any 
other private physicians or other 
resources such as service buddies, etc., 
to provide information concerning his 
claimed disabilities in service or on a 
chronic basis since then.  If he has had 
additional recent care for his claimed 
disabilities, those records should also 
be obtained.  

All VA clinical records to date should 
also be acquired from both Ohio and 
California, including based on 
information provided by the veteran as to 
where he may have received VA care.  The 
RO should make clear what records it will 
obtain, what records the veteran should 
be responsible for, and should provide 
whatever assistance is required to help 
him in obtaining supportive evidence 
pursuant to Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be examined by VA 
to determine the status of all of his 
current claimed disabilities.  The 
examiner should be provided with all 
available evidence before the exam, and 
should specifically indicate whether the 
veteran had superimposed back disability 
as a result of service and by what this 
was indicated; whether there was evidence 
of a chip fracture or other foot problem 
in or as a result of service; to what are 
the veteran's wrist problems 
attributable; and/or whether any of the 
claimed current disabilities are or could 
be a result of exposure to radiation.  
All necessary laboratory and other 
testing should be accomplished.  Detailed 
annotations should be made to the file by 
the examiners rendering pertinent 
opinions. 

3.  Thereafter, the RO should 
readjudicate the case and if issues are 
denied, should provide the veteran with a 
comprehensive Supplemental Statement of 
the Case to include all  revisions of the 
law and regulations which have taken 
place as a result of VCAA and to include 
how this may impact upon his pending 
appellate claim.  He should then be given 
an opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


